Strickland). Both components of the inquiry must be shown. Strickland,
                466 U.S. at 697.
                             First, appellant claimed that his trial counsel had a conflict of
                interest because counsel was a former district attorney. This claim was
                without merit. Counsel was not employed in Lincoln County and there is
                no evidence that counsel had any interaction with appellant in his
                capacity as a district attorney. Accordingly, appellant failed to
                demonstrate that counsel's former employment as a district attorney
                caused an actual conflict of interest or that his counsel had divided
                loyalties.   See Clark v. State, 108 Nev. 324, 326, 831 P.2d 1374, 1376
                (1992). Therefore, the district court did not err in denying this claim.
                             Second, appellant claimed that his trial counsel was
                ineffective for failing to properly defend him at the preliminary hearing.
                Appellant failed to demonstrate deficiency or prejudice. Counsel
                challenged the victim's version of events and the State's evidence at the
                preliminary hearing. Appellant failed to demonstrate a reasonable
                probability of a different outcome had counsel raised further questions or
                arguments during the preliminary hearing as the State presented
                sufficient evidence to support a probable cause finding for the charges
                against appellant. See Sheriff, Washoe Cnty. v. Hodes,      96 Nev. 184, 186,
                606 P.2d 178, 180 (1980). Therefore, the district court did not err in
                denying this claim.
                             Third, appellant claimed that his trial counsel was ineffective
                for failing to interview and present testimony from potential witnesses.
                Appellant failed to demonstrate deficiency or prejudice. Appellant merely
                speculated that the potential witnesses would have provided favorable
                testimony. A bare claim, such as this one, is insufficient to demonstrate a

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                petitioner is entitled to relief. See Hargrove v. State, 100 Nev. 498, 502-03,
                686 P.2d 222, 225 (1984); see also Browning v. State, 120 Nev. 347, 357, 91
                P.3d 39, 47 (2004) ("[S]peculation does not demonstrate any prejudice.").
                In addition, the information regarding the victim's stepfather and the
                medical examination of the victim, which appellant asserted these
                witnesses would have provided, was already presented at trial. Appellant
                failed to demonstrate a reasonable probability of a different outcome at
                trial had counsel discovered and presented further information of the type
                appellant sought. Therefore, the district court did not err in denying this
                claim.
                            Fourth, appellant claimed that his trial counsel was ineffective
                for failing to present facts discovered by counsel's investigator that would
                have demonstrated the victim fabricated the abuse allegations to hide her
                sexual activity with her boyfriend. Appellant failed to demonstrate
                deficiency or prejudice for this claim. Appellant failed to demonstrate that
                evidence related to the victim's sexual activity with a boyfriend would
                have been admissible. See NRS 50.090. Appellant failed to demonstrate a
                reasonable probability of a different outcome had counsel attempted to
                present this information, as DNA evidence demonstrated that appellant
                had sexual contact with the 13-year-old victim. Therefore, the district
                court did not err in denying this claim.
                            Fifth, appellant claimed that his trial counsel was ineffective
                for failing to interview the victim or obtain recordings of the victim's police
                interview. Appellant failed to demonstrate that he was prejudiced as
                counsel extensively cross-examined the victim regarding her version of
                events and appellant failed to demonstrate a reasonable probability of a
                different outcome had counsel interviewed the victim or further reviewed

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                   her statements prior to trial. Therefore, the district court did not err in
                   denying this claim.
                               Sixth, appellant claimed that his trial counsel was ineffective
                   for failing to confer with appellant, investigate facts, file motions, or seek
                   full discovery from the State. Appellant asserted that counsel failed to
                   perform these actions because counsel accepted the State's version of the
                   facts. Appellant failed to demonstrate deficiency or prejudice for this
                   claim. The record reveals that counsel challenged the State's case against
                   appellant. See Hargrove, 100 Nev. 502-03, 686 P.2d at 225. Appellant
                   failed to demonstrate a reasonable probability of a different outcome at
                   trial had counsel discussed the case with appellant further, investigated
                   further, or filed additional motions. Therefore, the district court did not
                   err in denying this claim.
                               Seventh, appellant claimed that his trial counsel was
                   ineffective for failing to challenge the State's forensic evidence, as
                   appellant asserted that the DNA evidence belonged to a different person.
                   Appellant failed to demonstrate deficiency or prejudice. A portion of the
                   DNA report listed the sample as JM6 when the correct notation was
                   actually JM5. The State's DNA expert witness explained that there was a
                   typographical error in the report, that she was certain that the sample
                   tested was appellant's, and that the sperm discovered on the couch
                   cushions belonged to appellant. Appellant failed to demonstrate that
                   objectively reasonable counsel would have argued under these
                   circumstances that the DNA specimen did not belong to appellant.
                   Appellant failed to demonstrate a reasonable probability of a different
                   outcome at trial had counsel argued the DNA specimen belonged to a



SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    e9)
                different person. Therefore, the district court did not err in denying this
                claim.
                            Eighth, appellant claimed that his trial counsel was ineffective
                for failing to argue that the State withheld exculpatory evidence in the
                form of a recording of the interview with the victim's mother. Appellant
                failed to demonstrate deficiency or prejudice. Given the testimony that
                demonstrated appellant's mother was asleep during both sexual
                encounters, the DNA evidence demonstrating that appellant had sexual
                contact with the victim, and appellant's own statement to the police that
                he had "apparently" had sex with the victim, appellant failed to
                demonstrate that any recording of an interview with the victim's mother
                would have been favorable to his defense.     See State v. Bennett, 119 Nev.
                589, 599, 81 P.3d 1, 8 (2003). Appellant failed to demonstrate a
                reasonable probability of a different outcome had counsel argued the State
                improperly withheld the recording. Therefore, the district court did not
                err in denying this claim.
                            Ninth, appellant claimed that his trial counsel was ineffective
                for failing to object when the State vouched for the credibility of the
                victim. Appellant failed to demonstrate that he was prejudiced. Given the
                DNA evidence, appellant's statement to the police, and the victim's
                testimony, appellant failed to demonstrate a reasonable probability of a
                different outcome had counsel objected to vouching for the credibility of
                the victim. Therefore, the district court did not err in denying this claim.
                            Tenth, appellant claimed that his trial counsel was ineffective
                for failing to argue that the police improperly failed to gather condoms and
                other items which appellant asserted belonged to the victim and would
                have demonstrated that the victim had engaged in sexual activity with her

SUPREME COURT
        OF
     NEVADA
                                                       5
(01 I947A
                 boyfriend and then fabricated the instant allegations to hide that activity.
                 Appellant failed to demonstrate deficiency or prejudice as appellant failed
                 to demonstrate that the evidence he asserted the State should have
                 collected was material—that there is a reasonable probability that the
                 outcome of trial would have been different had the defense had access to
                 the uncollected evidence. See Daniels v. State, 114 Nev. 261, 267, 956 P.2d
                 111, 115 (1998). Moreover, appellant failed to demonstrate that evidence
                 related to the victim's sexual activity with a different person would have
                 been admissible. See NRS 50.090. Therefore, the district court did not err
                 in denying this claim.
                             Eleventh, appellant claimed that his trial counsel was
                 ineffective for failing to seek suppression of evidence collected from the
                 victim's home, as appellant asserted the State was not permitted to collect
                 evidence from an occupied dwelling. Appellant failed to demonstrate
                 deficiency or prejudice. The victim's mother gave the police permission to
                 collect the evidence and appellant did not reside at the home when the
                 evidence was collected. Under these circumstances, appellant was without
                 standing to challenge the warrantless collection of evidence from the
                 victim's home.   See Hicks v. State, 96 Nev. 82, 83, 605 P.2d 219, 220
                 (1980). Appellant failed to demonstrate a reasonable probability of a
                 different outcome had counsel sought to suppress this evidence, as the
                 victim's mother owned the couch and permitted the officer to collect the
                 couch cushions. Therefore, the district court did not err in denying this
                 claim.
                             Twelfth, appellant claimed that his trial counsel was
                 ineffective for failing to object to admission of improperly obtained
                 evidence from the couch cushions, as an officer removed the cushions and

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    0
                 later returned them to take photographs of the cushions in place on the
                 couch. Appellant failed to demonstrate either deficiency or prejudice for
                 this claim as he failed to demonstrate that the officer committed any error
                 in the collection of this evidence or in returning to obtain photographs of
                 the couch cushions on the couch. Therefore, the district court did not err
                 in denying this claim.
                             Thirteenth, appellant claimed that his trial counsel was
                 ineffective for failing to question the victim regarding inconsistent
                 statements she made regarding her stepfather sleepwalking following one
                 of the incidents. Appellant failed to demonstrate either deficiency or
                 prejudice for this claim. Counsel questioned the victim about inconsistent
                 statements regarding the sexual encounters and appellant failed to
                 demonstrate that objectively reasonable counsel would have questioned
                 her regarding her statements concerning her sleepwalking stepfather.
                 Appellant failed to demonstrate a reasonable probability of a different
                 outcome had counsel posed questions of this nature. Therefore, the
                 district court did not err in denying this claim.
                             Next, appellant claimed that his appellate counsel was
                 ineffective. To prove ineffective assistance of appellate counsel, a
                 petitioner must demonstrate that counsel's performance was deficient in
                 that it fell below an objective standard of reasonableness, and resulting
                 prejudice such that the omitted issue would have a reasonable probability
                 of success on appeal     Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                 1114 (1996). Both components of the inquiry must be shown. Strickland
                 v. Washington, 466 U.S. 668, 697 (1984). Appellate counsel is not required
                 to raise every non-frivolous issue on appeal.       Jones v. Barnes, 463 U.S.
                 745, 751 (1983). Rather, appellate counsel will be most effective when

SUPREME COURT
      OF
   NEVADA
                                                        7
(0) 1947A 424D
                every conceivable issue is not raised on appeal. Ford v. State, 105 Nev.
                850, 853, 784 P.2d 951, 953 (1989).
                            First, appellant claimed that his appellate counsel was
                ineffective for failing to discuss the appeal with appellant prior to
                submitting the appellate briefs and for failing to rebut the State's factual
                assertions on appeal. Appellant failed to demonstrate deficiency or
                prejudice. Appellant did not identify any claims that objectively
                reasonable counsel would have raised on appeal had counsel discussed the
                appeal with appellant. Moreover, counsel successfully obtained a reversal
                of appellant's convictions for sexual assault on a child under 14,
                demonstrating that counsel's decisions regarding the appeal were not
                deficient. Appellant failed to demonstrate a reasonable likelihood of
                success on appeal regarding his remaining convictions had counsel
                discussed the appellate process with appellant or raised further
                arguments. Therefore, the district court did not err in denying this claim.
                            Second, appellant claimed that his appellate counsel was
                ineffective for failing to inform him in a timely manner that two of his
                convictions had been overturned by this court on appeal. Appellant failed
                to demonstrate prejudice related to this claim as he failed to demonstrate
                a reasonable likelihood of a different outcome had counsel informed him of
                the direct appeal decision at an earlier time. Therefore, the district court
                did not err in denying this claim.
                            Third, appellant claimed that his appellate counsel was
                ineffective for failing to oppose the State's dismissal of the sexual assault
                charges after the conclusion of the direct appeal, as appellant wished to
                have an additional trial. Appellant failed to demonstrate deficiency.
                Appellant failed to demonstrate that objectively reasonable counsel would

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                have opposed the State's dismissal of the sexual assault charges as
                objectively reasonable counsel would have been satisfied that appellant
                would no longer face conviction for those charges. Therefore, the district
                court did not err in denying this claim.
                                  Finally, appellant claimed that the State violated his due
                process rights by presenting perjured testimony, that the State falsely
                asserted that he had admitted to sexual activity with the victim, and that
                the district court improperly declined to play the entire recording of the
                victim's previous testimony. These claims could have been raised on direct
                appeal and appellant failed to demonstrate cause for the failure to do so
                and actual prejudice. See NRS 34.810(1)(b). Therefore, the district court
                did not err in denying these claims.
                                  Having concluded that appellant is not entitled to relief, we
                                  ORDER the judgment of the district court AFFIRMED. 2



                                                                           ,J.
                                              Hardesty


                          List.                      J.                 Ckga
                Douglas                                          Cherry




                      2We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                           9
(0) I947A
                cc: Hon. Steve L. Dobrescu, District Judge
                     Patrick Owen Madsen
                     Attorney General/Carson City
                     Lincoln County District Attorney
                     Lincoln County Clerk




SUPREME COURT
        OF
     NEVADA
                                                  10
(0) 1941A